DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the phrase “the rotation body” on line 3 has no antecedent basis. It appears that applicant intended to claim “the rotary body” instead and the claim has been examined as such, however the claim must be amended for clarity.
Claims 2-16 are rejected for their dependency upon claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa et al. (JP 2004-170394, hereafter Kanazawa) in view of Sengupta et al. (US 2005/0135706, hereafter Sengupta)
	With respect to claim 1, Kanazawa teaches a device for measuring elevated areas of the surface of a rotary body configured as a cylinder, a roller, a sleeve or a plate for a printing press, (cylinder 13) the device comprising: a first motor for rotating the rotary body about a rotational axis; and a measuring unit (imaging unit 1) for contactless measurement, said measuring unit including at least one radiation source (illumination section 14) and at least one area scan camera. (line cameras 11)  (translation pages 6-7, Fig. 3)
	Kanazawa does not teach said at least one radiation source producing a light curtain as emitted light and said at least one area scan camera receiving the emitted light without a shadow produced by a contour of the rotary body.
	However, it is well known to detect a contour by examining a shadow produced by a contour of an object. For example, Sengupta teaches a device for measuring an object by producing a light curtain as emitted light and receiving an image of the light without the shadow produced by the contour of the object. (par. 15)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Kanazawa to include measuring a shadow of a contour, as taught by Sengupta, as a known alternative method of measuring a contour of an object to accurately determine its size and shape.

	With respect to claim 3, Kanazawa, as modified by Sengupta, teaches a second motor for allowing said measuring unit to be adjusted perpendicularly to said rotational axis.
	With respect to claims 4-5, although Kanazawa, as modified by Sengupta, does not explicitly teach a motor adjusting said reference object perpendicularly to said rotational axis, this would have been an obvious modification of the invention in order to allow for a wider range of measurement activities.
With respect to claim 6, Kanazawa, as modified by Sengupta, teaches said at least one radiation source irradiates at least one region of the surface. (Kanazawa, translation pages 6-7, Fig. 3)
With respect to claim 7, Kanazawa, as modified by Sengupta, teaches said at least one radiation source is a light source. (Kanazawa, translation pages 6-7, Fig. 3)
With respect to claim 8, Kanazawa, as modified by Sengupta, teaches said reference object is stationary in a direction parallel to said rotational axis.
With respect to claims 9-10, although Kanazawa, as modified by Sengupta, does not explicitly teach said reference object is a said reference object is a line-shaped object tensioned parallel to said rotational axis, or an object including a blade or a beam, particularly a taut string or a taut wire or a taut carbon fiber, these would be obvious alternatives to the reference object taught by Sengupta, providing a simplified structure for comparison to the object to be measures.

With respect to claim 12, Kanazawa, as modified by Sengupta, teaches said measuring unit includes at least one reflector.
With respect to claim 13, Kanazawa, as modified by Sengupta, teaches said at least one camera records at least one shared image, a shared image sequence, or a shared film of an axial region of a contour of the rotary body and of an identical axial region of said reference object or a contour of said reference object. (Kanazawa, translation pages 6-7, Fig. 3)
With respect to claim 14, Kanazawa, as modified by Sengupta, teaches a processor for evaluating the shared image, the shared image sequence or the shared film and thereby determining radial distances between individual elevated areas of the surface and said rotational axis. (Kanazawa, translation pages 6-7, Fig. 3)
With respect to claim 15, Kanazawa, as modified by Sengupta, teaches a digital memory for storing said radial distances or values derived from said radial distances as data. (Kanazawa, translation pages 6-7, Fig. 3)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loddenkoetter (US 2014/0251169) in view of Kanazawa and Sengupta.
With respect to claim 16, Loddenkoetter teaches a system, comprising: a flexographic printing press including: at least one printing unit having an impression cylinder, at least one flexographic printing cylinder, at least one anilox roller, at least one drive for setting a contact pressure between said at least one flexographic printing cylinder and at least one of said impression cylinder or said anilox roller, and said processor for receiving the data and using the data for setting the contact pressure.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Loddenkoetter to include the measuring device of claim 15, as taught by Kanazawa and Sengupta, in order to accurately measure the surface of the cylinders, providing more accurate control of the contact pressure. 

Response to Arguments
Applicant’s arguments filed December 9, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853